In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of *565the Family Court, Kings County (Elkins, J.), dated September 10, 2004, as, upon a fact-finding order of the same court dated August 16, 2004, made after a hearing, found that she neglected her child.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Family Court Act § 1046 (b) (i) requires that a finding of neglect of a child be supported by a preponderance of the evidence (see Matter of Tammie Z., 66 NY2d 1 [1985]). We conclude that the finding of neglect with respect to the child was supported by a preponderance of the evidence.
The mother’s remaining contentions are without merit. Adams, J.P., Luciano, Mastro and Lunn, JJ., concur.